— Claimant appeals from a judgment of the Court of Claims which, after a trial thereof, dismissed his claim against the State for damages for personal injuries. The claim is founded in negligence and was dismissed upon the ground that claimant had failed to establish his freedom from contributory negligence. (See Miner v. State of New York, 196 Mise. 752, 756.) The findings upon which judgment is based are amply sustained by evidence. The marking as “ Found ” of claimant’s request for fact finding No. 33, which appears in the record on appeal, has been shown to be due to a clerical error. The original of said request has been shown to have been marked “ Refused ”. Judgment of the Court of Claims unanimously affirmed, without costs. Present — Foster, P. J., Brewster, Deyo, Bergan and Coon, JJ.